Citation Nr: 0703122	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to 
include low back and cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2005 for further development.  

In addition to the issue currently before the Board, the 
August 2005 remand included issues of service connection for 
right and left knee disabilities, and service connection for 
residuals of a testicular injury.  The RO issued a January 
2006 rating decision in which it granted service connection 
for all of these disabilities.  The granting of service 
connection constitutes a complete grant of the benefits 
sought as to those issues.  

In March 2006, the veteran submitted a communication which 
appears to be a request for an increased rating for residuals 
of a testicular injury (orchialgia).  The Board refers this 
issue to the RO for further development and adjudication.   


FINDING OF FACT

A chronic back disability, to include low back and cervical 
spine, was not manifested during the veteran's active duty 
service and is not otherwise related to service.




CONCLUSION OF LAW

A chronic back disability, to include low back and cervical 
spine, was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in September 2002.  In 
October 2002, a VCAA letter was issued to the appellant.  
Although this letter referenced the veteran's claim of neck 
disability, the Board believes that it effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claim as to both low back and cervical spine 
disability, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the October 2002 VCAA notice preceded the December 2002 
RO rating decision, there is no defect with respect to the 
timing of the VCAA notice.  A subsequent VCAA letter in 
January 2005 also reiterated the essential notices required 
by VCAA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there was no notice regarding the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
October 2002 in which it advised the appellant what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
back disability, any questions as to the appropriate 
disability rating and effective date are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified at a May 2005 Board hearing that he 
made 50-60 jumps while serving as an artillery man in the 
82nd Airborne Division.  He believes the cumulative effects 
of these jumps caused him to suffer from a current back 
disability.  He also noted a specific incident in which he 
was hit in the back with a big rock and he was dragged to the 
emergency room suffering from back spasms.  He stated that he 
sought treatment while in service, and then again in 1984.  
He continues to suffer from daily back pain that he rated at 
a 6 on a scale of 1 to 10.  He stated that he can no longer 
do yard work and he can't bend down.

The service medical records reflect a single December 1972 
treatment note in which the veteran was treated in the 
emergency room complaining of back pain.  The veteran felt 
that it might have been a kidney problem; and he reported 
experiencing trauma two months prior to the December 1972 
treatment.  He also reported having undergone x-rays that 
were negative, and being told that it was a muscle sprain.  

The veteran underwent an annual examination in November 1974.  
The examination yielded normal findings, and the veteran 
stated that he was in good health.  Although the record 
includes a statement from the veteran to the effect that he 
did not have a separation examination, the service medical 
records include a report of a March 1976 separation 
examination.  The veteran's neck and spine were clinically 
evaluated as normal.  The veteran also signed the document 
indication that there had been no change in his health since 
his last examination.    

The veteran underwent a medical examination in August 1977, 
at which time he complained of lower back pain and sharp pain 
shooting through the kidneys.  He also complained of aching 
in his testicles and numbness in the inside of his right leg.  
Upon examination, the back showed no evidence of lumbar 
muscle spasms and the veteran had very good range of motion 
in all directions.  X-rays of the lumbosacral spine were 
normal.  

Other post service medical records reflect that the veteran 
sought treatment for back pain in March 1996.  He reported 
that he had a history of back pain of the thoracic spine on 
the right located at about T4-T5.  He stated that he usually 
feels the pain when he is lying flat at night.  He mentioned 
that he does a lot of heavy lifting (weightlifting) for 
exercise.  He reported no specific injury to the area.  Upon 
examination, he had some reproducible tenderness over the 
paraspinous muscles of the right (approximately T4-T5).  He 
was diagnosed with a chronic paraspinous muscle strain.

In March 2001, the veteran complained of neck soreness and 
headaches.  Upon examination, there was no palpable edema.  
His neck was supple.  There was some mild discomfort in the 
trapezius ridge on the left, mild stenocleidomastoid but no 
distinctive interruption of free range of motion.  X-rays 
taken in July 201 revealed mild degenerative changes of the 
cervical spine, nothing definitely acute in seven visualized 
levels.  

The veteran submitted lay statements that attest to the 
veteran's current back condition and the pain that it causes 
him.  However, none of the statements constitute a competent 
medical opinion that links his current condition to service.  
Nor do any of the statements reflect that the veteran has 
suffered from a back condition since he left the service in 
1976.  

The veteran also submitted a July 2005 correspondence from 
Dr. R.V.P.  He stated that he examined the veteran and 
reviewed his medical records.  He stated that the veteran 
"was seen several times for knee and back/injury.  After 
exiting the military he has continued to be treated for these 
ongoing problems, the chronic knee and back pain."  He 
opined that it is more likely than not that the veteran's 
back disability is related to military service.

The veteran underwent a VA examination in September 2005.  
The examiner noted that he reviewed the veteran's claims 
file.  The veteran complained of moderate back pain in the 
lower thoracic and lumbar area.  He also complained of pain 
in the neck area.  He reported that the onset of pain was in 
1973, when he was struck by a rock in the mid lower back 
about the area of the junction between the thoracic and 
lumbar spine.  He stated that the area was swollen for a 
while and gradually the swelling subsided.  He returned to 
full active duty and was able to go back to jump status and 
do all the things required of an airborne trooper.  He 
reported that he has increased symptoms with sudden movement 
such as an unexpected turns or twists.  The pain may last a 
day or two; it is not incapacitating.  The disability does 
not affect his work.  He drives a mail truck and is able to 
continue doing this.  He can mow his lawn using a riding 
mower.  He cannot do gardening or digging.  He also doesn't 
participate in any kind of sporting activity.  

Upon examination, the spine appeared normal.  He had normal 
cervical curvature and a rounded dorsal curve.  He had normal 
lumbar lordosis.  There was no undue lumbar paraspinal 
tightness or spasm.  He has no tenderness of the spine and 
the spine was straight.  Range of motion of the lumbar spine 
showed forward flexion to 90 degrees; and extension to 20 
degrees without pain.  Lateral bending was to 20 degrees to 
the right and 18 degrees to the left.  Rotation was to 20 to 
30 degrees, which was a little uncomfortable for him.  Upon 
range of motion tests of the cervical spine, he was ale to 
achieve 20 degrees of forward flexion, 35 degrees of 
extension, 10 to 15 degrees of lateral bending bilaterally, 
and 45 to 50 degrees of rotation bilaterally.  None of the 
ranges of motion could be extended with assistance.  
Repetitive motion of the back and neck were done and he could 
do it without any problems, pain, or decreased range of 
motion.  X-rays revealed degenerative changes of C4 through 
C6, otherwise unremarkable.  X-rays of the lumbosacral spine 
were negative.  The examiner diagnosed the veteran with 
degenerative joint disease involving the cervical spine with 
limitation of motion, and degenerative disk disease and 
degenerative joint disease involving the lumbar spine.  The 
examiner then opined that "there is nothing in the record to 
indicate that [the veteran] had significant back problems in 
the military service and this examiner feels that it is less 
likely than not that the present back condition that he 
describes is related to military service."  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the September 2005 VA medical opinion over the 
July 2005 opinion provided by Dr. R.V.P.

The Board notes that the opinion provided by Dr. R.V.P. 
states that he examined the veteran and the veteran's claims 
file.  However, the July 2005 correspondence does not contain 
any medical findings to support his claim that he examined 
the veteran.  Moreover, Dr. R.V.P stated that the veteran 
"was seen several times for knee and back/injury." 
[Emphasis added].  In fact, the service medical records 
contain only one incident of treatment.  Dr. R.V.P fails to 
address the fact that the subsequent to the December 1972 
treatment note, the veteran underwent two in service 
examinations (dated November 1974 and March 1976) that 
yielded normal findings, and in which the veteran stated that 
he was in good health.  He also does not address the August 
1977 examination that also yielded normal findings.  He 
stated that after service, the veteran was treated for 
"ongoing problems."  However, the records reflect no 
medical treatment from August 1977 to March 1996.  It appears 
to the Board that Dr. R.V.P. may have been relying in large 
part on history furnished by the veteran rather than actual 
review and inspection of actual medical records.  

On the other hand, the September 2005 VA examiner conducted a 
thorough examination of the veteran.  He specifically noted 
the in service incident and his opinion is consistent with 
the medical records found in the claims file.  The examiner 
also had full knowledge of the veteran's military duties 
which included parachute jumps, but the examiner nevertheless 
was of the opinion that the veteran's current back problems 
are not related to service.  

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's separation 
examination was negative for any pertinent abnormal findings, 
thereby suggesting that the manifestations of his back injury 
were acute and transitory and resolved by the time the 
veteran was discharged from service.  Though the veteran 
complained of back pain in August 1977, an examination found 
no disability.  The fact that the veteran did not receive any 
subsequent treatment for a back problem until 1996 (twenty 
years post service) is also relevant; the Court of Appeals 
for Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  

Based on the record, the Board is compelled to conclude that 
the preponderance of the evidence is against the veteran's 
claim.  As such, the benefit-of-the-doubt doctrine does not 
apply, and the claim for service connection for back 
disability must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


